Per Curiam.
Our examination of the record in this case leads us to the conclusion that the decree of the court of chancery should be affirmed. We are not satisfied, however, with the result reached by the learned vice-chancellor, who heard the case on the first charge made in the petition against the defendant, viz., August 27th and 29th, 1918. We 'think the evidence is not sufficient to base a decree upon this charge. Otherwise the decree is affirmed.
For affirmance—The Chief-Justice, Trenchard, Min-turn, Kalisch, Black, Campbell, Heppenheimer, Acicerson, Van Buskirk—9.
For reversal—Parker, Katzenbach, Gardner, Clark —4.